Opinion issued August 8, 2002 
 

 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00761-CV
____________

IN RE DAVID LEE CORMIER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator requests that this Court compel respondent (1) to rule on relator's
motion for a nunc pro tunc order granting him additional time credit in trial court
cause number 841482.
	We deny the petition for writ of mandamus.  We first observe that the
granting of credit for jail time has historically been accomplished by post-conviction
writ of habeas corpus.  See Tex. Code Crim. P. Ann. art. 11.07 (Vernon 1977 &
Supp. 1999); Ex parte Dunn, 976 S.W.2d 208 (Tex. Crim. App. 1998).
	In addition, there are three prerequisites for the issuance of a writ of
mandamus by an appellate court, namely:  (1) the lower court must have a legal duty
to perform a nondiscretionary act; (2) the relator must make a demand for
performance; and (3) the subject court must refuse that request.  Barnes v. State, 832
S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator
has not provided us with a record that shows that he made any request of the
respondent to perform a nondiscretionary act that respondent refused.
	The petition for writ of mandamus is therefore denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable Belinda Hill, Judge, 230th District Court, Harris
County.